Citation Nr: 1624109	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-49 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left foot injury prior to September 21, 2010. 

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The May 2009 rating decision granted an increased rating of 10 percent for the service-connected left foot disability, effective March 20, 2009, the date of the increased rating claim.  The April 2010 rating decision denied service connection for a bilateral ankle disability.

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is associated with the claims file. 

In May 2014, the Board, in pertinent part, remanded the Veteran's claim for service connection for a bilateral ankle disability and granted an increased rating of 30 percent for the Veteran's left foot disability from September 21, 2010, but denied a rating in excess of 10 percent prior to that date.  The Veteran appealed the rating of 10 percent prior to September 21, 2010 to the United States Court of Appeals for Veterans Claims (Court), and the parties (the Veteran and Secretary of VA) filed a Joint Motion for Remand with the Court in March 2015, which was granted by the Court in April 2015.  The rating of 30 percent for the left foot from September 2010, and the remand of the claim for service connection for a bilateral ankle disability in the May 2014 Board document were left undisturbed.

When the case was most recently before the Board in September 2015 the issues on the title page of this remand were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2015 remand the Board noted that that another VA opinion must be obtained with regard to the service connection claim for a bilateral ankle disability.  It was noted that in November 2014, a VA examiner opined that the Veteran's right ankle disability is an overuse injury and not attributable to his service connected left foot disability and that his right retrocalcaneal bursitis is most likely attributable to the Veteran's underlying deconditioning and overuse.  However, the examiner did not provide a rationale for this opinion or address whether the Veteran's service-connected disabilities could play a role in the apparent overuse of the right ankle.  Moreover, the examiner did not address any effect the Veteran's bilateral knee disabilities may have on the right ankle.  

In addition, the Board noted that the November 2014 VA examiner indicated that there was not a diagnosable disability of the left ankle.  However, at the March 2010 VA examination, the examiner diagnosed strain in the bilateral ankles.  The Board noted that this was a current diagnosis (see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), and therefore, an opinion as to the etiology of the Veteran's left ankle disability must be obtained. 

The September 2015 Board remand also instructed that a VA opinion must be obtained on the impact of flare-ups of the left foot on the Veteran's functionality prior to September 21, 2010.  

With regard to the claimed bilateral ankle disability, the September 2015 remand instructed that the following opinions be obtained:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability is a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities; Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability is a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?  It was noted that a complete rationale must be provided.

With regard to the increased rating claim, the September 2015 remand instructed that an opinion be obtained regarding the following:  For the period prior to September 21, 2010, describe any additional functional impairment the Veteran had above and beyond any limitation of motion shown in the left foot, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40 , 4.45 and 4.59.  It was noted that a complete rationale must be provided.

In October 2015 a VA medical opinion was obtained.  The October 2015 VA examiner opined that, based upon the November 2014 examination, review of the claims file, the etiology of the Veteran's bilateral ankle disability is multifactorial, including long term obesity and over-use injury.  The examiner opined that the Veteran's right retrocalcaneal bursitis is most likely attributable to the Veteran's underlying deconditioning and overuse.  Then, the examiner stated that based on November 2014 examination, review of the claims file, the Veteran's right ankle condition is not aggravated beyond natural progression by his service connected bilateral knee or left foot disabilities.  The examiner also opined that the left ankle condition is not a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities.  The examiner stated that conflicting medical evidence was reviewed and because the examiner had not evaluated the left foot, the examiner could not opine as to the impact of flare-ups on the Veteran's functionality.

A November 2015 VA opinion report reflects a diagnosis of congenital, bilateral pes planus.  The examiner noted that the Veteran reported foot pain and functional loss or functional impairment of the foot.  Then the examiner noted that due to pes planus there is no pain, complaints of pain or swelling.  The examiner noted that the Veteran reported bilateral foot pain after standing more than 15 minutes or walking more than 50 yards.  There was no other functional loss during flare-ups noted.
A November 2015 VA medical opinion report notes that the Veteran has no functional loss related to the 1984 foot injury.  The examiner noted bruising and swelling and X-rays at the time were normal, indicating no fracture.  The period of convalescence of one week as noted in the service treatment record is inconsistent with the period of time required for the natural history of healing bone.  Further, the examiner stated that there is no medical evidence showing chronicity or residual from 1984 foot injury in the service treatment record or within one year of service.  The examiner noted that there is little evidence of the Veteran seeking medical care for any left foot condition and serial physical and radiographic examinations have failed to show objective evidence of left foot pathology related to the 1984 injury incurred during military service prior to 2010.  The examiner opined that the current left foot pain is unrelated to his 1984 injury in service.  His current left foot pain and numbness are related to the natural progression of pre-existing pes planus and subsequent diabetic peripheral neuropathy, unrelated to military service and as such it is impossible to assess any additional functional impairment the Vetera had above and beyond any limitation of motion shown in the left foot, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during a flare-up or during prolonged use prior to the July 2010 VA examination.  Physical examination of the left foot shows pes planus.

A January 2016 VA opinion report reflects that based on examination of the Veteran and review of the medical records and claims file, the Veteran's bilateral ankle disability is not a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities.  The etiology of the Veteran's bilateral ankle is age-related degeneration, chronic obesity, hypertension, and uncontrolled diabetes.  Additionally, the examiner noted that the Veteran's primary feet conditions appear to be bilateral congenital pes planus and insensate foot due to diabetic peripheral neuropathy.  The examiner then stated that Veteran has no functional loss related to the 1984 foot injury.  The examiner noted bruising and swelling and X-rays at the time were normal, indicating no fracture.  The period of convalescence of one week as noted in the service treatment record is inconsistent with the period of time required for the natural history of healing bone.  Further, the examiner stated that there is no medical evidence showing chronicity or residual from 1984 foot injury in the service treatment record or within one year of service.  The examiner noted that there is little evidence of the Veteran seeking medical care for any left foot condition and serial physical and radiographic examinations have failed to show objective evidence of left foot pathology related to the 1984 injury incurred during military service prior to 2010.  The examiner opined that the current left foot pain is unrelated to his 1984 injury in service.  His current left foot pain and numbness are related to the natural progression of pre-existing pes planus and subsequent diabetic peripheral neuropathy, unrelated to military service.  The examiner stated that the Veteran has bilateral congenital pes planus and insensate feet due to diabetic peripheral neuropathy, which have progressed but such progression is not caused by injury or event during service and most likely represents a natural progression of these conditions.  

In the April 2016 Appellant's Brief, the Veteran's representative argues that a new VA examination is necessary because the additional VA examinations/opinions obtained in October 2015, November 2015 and January 2016 do not comply with the Joint Motion and Board remand directives.  The representative argues that the instruction from the Court was to schedule the Veteran for another examination for his left foot disability and bilateral ankle disability and to obtain additional evidence from a medical expert if there is not sufficient medical evidence to reach a decision.  The representative argues that the examiner who provided opinions against the Veteran's claims is a physician's assistant and that an orthopedist should be requested to provide the opinions.  Moreover, the representative argues that the VA examiner seems to base his opinions solely on the Veteran's weight and natural age progression, but it was the Veteran's left foot injury, which is noted throughout the service treatment records, which led to weight gain due to the lack of physical exercise. 

The Board notes that the October 2015 VA opinion and January 2016 VA opinion are essentially the same, and neither actually provides any rationale for the opinion that the bilateral ankle disability is not aggravated by the service-connected left foot and/or bilateral knee disability.  Instead, the October 2015 opinion just reiterates the previous November 2014 opinion that the ankle disabilities are due to underlying deconditioning and overuse.  The October 2015 and January 2016 opinions add that the ankle disabilities are due to age-related degeneration, chronic obesity, hypertension, and uncontrolled diabetes.  Unfortunately, such findings do not suffice to explain why the bilateral ankle disability, despite being caused by age, obesity, hypertension, and diabetes, could not be aggravated by the service-connected left foot and/or bilateral knee disabilities.  Moreover, the examiner did not address whether the Veteran's service-connected disabilities could result in the overuse and deconditioning cited as the cause of the bilateral ankle disability.

Therefore, the AOJ did not accomplish the objectives set forth in the September 2015 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

With respect to the claim of entitlement to a rating in excess of 10 percent for the residuals of a left foot injury prior to September 21, 2010, the Board notes that the November 2015 VA opinions do not address the directive in the September 2015 remand, that is whether, for the period prior to September 21, 2010, describe any additional functional impairment the Veteran had above and beyond any limitation of motion shown in the left foot, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Instead, the November 2015 opinions state that the Veteran has no functional loss related to the 1984 foot injury and the Veteran has only left foot pain and numbness related to pes planus and diabetic neuropathy, and as such it is impossible to assess any additional functional impairment including during a flare-up.  The Board notes that regardless of whether the examiner finds that the Veteran currently has any symptoms or disability related to his service-connected left foot injury residuals, the Veteran is service-connected for this disability and an opinion that there is no current disability is not a sufficient reason to not be able to assess functional impairment including during a flare-up prior to September 21, 2010.  Therefore, a remand is in order to obtain such an opinion from an orthopedist.


Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file, to include a copy of this remand, to a VA orthopedist in order to obtain additional medical opinions.  Upon review of the record, the examiner should opine as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability is aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability is aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?

For the period prior to September 21, 2010, describe any additional functional impairment the Veteran had above and beyond any limitation of motion shown in the left foot, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusionis so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion offered must be provided. 

 If an opinion cannot be rendered without another clinical examination, such examination should be scheduled.
 
2.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

